VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0505 RE:Tortoise North American Energy Corporation (File No. 811-21700) To the Commission: Tortoise North American Energy Corporation (the “Company”), in accordance with Rule 17g-1 under the Investment Company Act of 1940, as amended (the “1940 Act”), hereby provides the following in connection with the Company’s fidelity bond for the 2011-2012 year: 1.A copy of the bond coverage for the Company (the “Bond”) (attached as EX99.1). 2.A copy of the Board meeting resolutions of the Company, which were adopted by the Board, and a majority of the members thereof who are not “interested persons” (as defined in the 1940 Act) of the Company (attached as EX99.2). The premium for the Bond was paid for the policy period from February 25, 2011 to February 25, 2012. Please contact the undersigned at 913-981-1020 if you have any questions concerning this filing. Tortoise North American Energy Corporation Date: March 9, 2011 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
